OPINION OF THE COURT
Peradotto, J.
 Same opinion by Peradotto, J, as in Matter of *103Bridget Y. (Kenneth M.Y.) ([appeal No. 1] 92 AD3d 77 [Dec. 30, 2011]).
Fahey and Sconiers, JJ., concur with Peradotto, J.; Smith, J.E, and Lindley, J., dissent in part and vote to reverse in accordance with the same dissenting opinion by Smith, J.E, as in Matter of Bridget Y. (Kenneth M.Y.) ([appeal No. 1] 92 AD3d 77 [Dec. 30, 2011]).
It is hereby ordered that said appeal insofar as it concerns Colleen Y. and Kelly Y. is dismissed and the corrected order is affirmed without costs.